UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-5200


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BRIAN COLEMAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cr-00183-NCT-1)


Submitted:   July 30, 2012                 Decided:   August 21, 2012


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Carr Allen, III, Federal Public Defender, Gregory Davis,
Assistant   Federal   Public    Defender,  Winston-Salem,  North
Carolina, for Appellant.     Clifton Thomas Barrett, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian       Coleman      appeals        the      district          court’s         order

revoking his supervised release and sentencing him to twenty-

four   months     of    imprisonment.          Counsel       has     filed          a       brief   in

accordance       with   Anders       v.   California,          386       U.S.       738      (1967),

certifying that there are no meritorious issues for appeal but

questioning whether the district court abused its discretion in

finding that Coleman had committed a Grade A violation and in

imposing an active sentence.                  Although advised of his right to

file a pro se supplemental brief, Coleman has not done so.

            Generally,         we    review        a   district          court’s             judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.                  United States v. Pregent, 190 F.3d

279, 282 (4th Cir. 1999); United States v. Copley, 978 F.2d 829,

831 (4th Cir. 1992).            To revoke supervised release, a district

court need only find a violation of a condition of supervised

release     by     a    preponderance          of      the     evidence.                18     U.S.C.

§ 3583(e)(3) (2006); Copley, 978 at 831.

            A Grade A violation results from “conduct constituting

a   federal,     state,   or     local       offense      punishable           by       a    term   of

imprisonment      exceeding         one   year     that    .   .     .    is    a       controlled

substance        offense.”            U.S.        Sentencing         Guidelines               Manual

§ 7B1.1(a)(1) (2010) (USSG).                  A “controlled substance offense”

for purposes of § 7B1.1(a)(1) includes state or federal crimes

                                              2
prohibiting the distribution of a controlled substance, as well

as the possession of a controlled substance with the intent to

distribute, that are punishable by more than a year in prison.

USSG §§ 4B1.2(b), 7B1.1 cmt. (n.3).                      The commentary to USSG

§ 7B1.1, p.s., emphasizes that the “grade of violation does not

depend on the conduct that is the subject of criminal charges of

which    the    defendant       is    convicted    in    a    criminal       proceeding.

Rather, the grade of violation is to be based on the defendant’s

actual conduct.”           USSG § 7B1.1, p.s., cmt. (n.1); see United

States     v.       Jolibois,   294     F.3d     1110,   1114        (9th    Cir.    2002)

(violation of terms of supervised release is determined based on

defendant’s conduct and may be found whether defendant was ever

convicted of any particular offense).

               At     Coleman’s       revocation     hearing,         the     Government

presented       the     testimony      of   Detective        Chris    Sapp    from       the

Randolph    County       Police      Department,    narcotics        division.           Sapp

testified that, based on a confidential informant’s controlled

purchase       of    cocaine    from    Coleman,    a    search       warrant       of   his

residence       was    obtained      and    executed     on    February       11,    2011,

resulting in the first set of state court charges alleged in the

revocation petition.            Based on this evidence, we find that the

district court did not abuse its discretion in concluding that

Coleman distributed cocaine.                And, because the sale of cocaine

constitutes a federal offense punishable by a term of more than

                                             3
one year imprisonment, see 21 U.S.C. § 841 (2006), the district

court did not abuse its discretion in concluding that Coleman’s

conduct constituted a Grade A offense.

            A     sentence        imposed      after       revocation         of    supervised

release    should      be   affirmed        if      it    is    within     the      applicable

statutory    maximum        and    is    not       plainly      unreasonable.           United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                       In

making     this      determination,         we      first       consider        whether      the

sentence imposed is procedurally or substantively unreasonable.

Id. at 438.          “This initial inquiry takes a more deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted).

            A     sentence        imposed      upon       revocation       of      release    is

procedurally      reasonable        if   the       district       court    considered        the

Chapter Seven policy statements and the applicable 18 U.S.C.

§ 3553(a) (2006) factors, see 18 U.S.C. § 3583(e); Crudup, 461

F.3d at 438-40, and adequately explained the sentence imposed,

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                  A

sentence    imposed     upon       revocation        of    release       is     substantively

reasonable      if    the   district        court        stated    a   proper       basis    for

concluding      that    the       defendant         should       receive      the     sentence

imposed, within the statutory maximum.                         Crudup, 461 F.3d at 440.

                                               4
The court will affirm if the sentence is not unreasonable.                                         Id.

at    439.          Only     if       a    sentence            is     found     procedurally       or

substantively unreasonable will the Court “decide whether the

sentence is plainly unreasonable.”                         Id.        “[T]he court ultimately

has broad discretion to revoke its previous sentence and impose

a    term    of    imprisonment           up    to       the    statutory        maximum.”        Id.

(internal quotation marks omitted).

              We      conclude            that       Coleman’s              sentence      is     both

procedurally and substantively reasonable.                                   The district court

considered         the     Chapter          7    policy             statements     and      relevant

statutory         factors,      and       properly        imposed       a     sentence    that    was

reasonable and within the policy-statement range.

              In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal. We therefore

affirm the judgment below.                       This court requires that counsel

inform Coleman, in writing, of his right to petition the Supreme

Court   of    the     United      States         for      further       review.        If      Coleman

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court   for       leave    to     withdraw        from         representation.            Counsel’s

motion must state that a copy thereof was served on Coleman. We

dispense      with       oral     argument           because           the     facts     and    legal




                                                     5
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                           AFFIRMED




                                6